Citation Nr: 1741449	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-28 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a sleep disorder (including sleep apnea), to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel



INTRODUCTION

The Veteran served on active duty from March 1988 to June 2000, including in the Southwest Asia Theater of Operations after August 1, 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office.

In his September 2013 substantive appeal, the Veteran requested a hearing before the Board.  However, a few days before the scheduled June 2014 hearing, he withdrew his request for a Board hearing in writing.  The Board remanded this case in June 2015 and September 2016 for additional development.


FINDINGS OF FACT

1.  The Veteran's claimed sleep disorder is attributed to the known clinical diagnosis of obstructive sleep apnea.

2.  The competent and probative evidence shows that the Veteran's OSA was not present in service or within one year of separation, and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder, including sleep apnea, are not met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2016); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran asserts he has a sleep disorder that is related to service, to include as due to an undiagnosed illness.  He also asserts that his sleep apnea had its onset in service and that he has experienced sleep apnea symptoms continuously since service.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Undiagnosed Illness

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or that became manifest to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1).

The Veteran's service personnel records show that he meets the required service for a Persian Gulf Veteran found at 38 C.F.R. § 3.317.  For the purpose of 38 C.F.R. § 3.317, there are two types of qualifying chronic disabilities: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness.  The Veteran does not contend, and the evidence does not suggest, that his sleep disorder is a medically unexplained chronic multi symptom illness.  The Board will limit its analysis to the theory advanced by the Veteran.  Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Lay persons are competent to report objective signs of illness.  Id.

In this case, the Veteran has not described or reported specific objective signs of illness.  In his submissions, he has only generally referred to his diagnosis of obstructive sleep apnea (OSA).  In his July 2010 claim, he characterized the issue as "sleep disorder to include sleep apnea."  In his June 2011 notice of disagreement he wrote "I was denied sleep apnea in 2000 when I was discharged from the military . . .  It has taken up to 2007 before I was accurately diagnosed with my claimed sleep apnea."  In his September 2013 substantive appeal, he referred to it as "my sleep disorder."  Appellate briefs from his representative characterized the issue as "sleep apnea" (November 2013, October 2014) or "a sleep disorder" (August 2017).

The Veteran has not described any sleep-related symptoms or signs of illness that have not been attributed to his diagnosis of OSA.  The Board finds that the Veteran's claimed illness has been attributed to a known clinical diagnosis by laboratory test; namely, a March 2007 private sleep study.  Therefore, the Board finds that the claim of service connection for a sleep disorder to include sleep apnea must be denied as an undiagnosed illness under 38 C.F.R. § 3.317 because the Veteran's illness has been attributed to the known clinical diagnosis.

Direct Service Connection 

The Veteran may still establish entitlement to service connection by a preponderance of the evidence.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).

In his June 2011 notice of disagreement, the Veteran asserted that his OSA had onset in service and has been continuous ever since: "I was denied sleep apnea in 2000 when I was discharged from the military . . .  It has taken up to 2007 before I was accurately diagnosed with my claimed sleep apnea[.]  I had the same symptoms from time of discharge until I had the surgery."  In his September 2013 substantive appeal, he wrote, "I was discharged in 2000.  I immediately came to [John Cochran VA Medical Center] for diagnosis and medical care.  I told the medical staff of my sleep disorder then.  I feel that I was misdiagnosed within my one year of separation.  [T]rouble existed then and continues to exist today."

The claims file contains hundreds of pages of service treatment records (STRs) from the Veteran's 12 years of active duty service.  However, there are only a few mentions of any sleep-related symptoms.

In June 1994 and December 1996 he complained of difficulty sleeping but both of these incidents were attributed to severe coughing related to diagnoses of colds or upper respiratory infections that appear to have resolved.

June 1998 STRS show that the Veteran fell asleep while driving and complained of persistent daytime sleepiness.  He stated that he slept well at night but would often nap at lunchtime and still feel sleepy.  He denied any significant stressors in life and any perception of being depressed or anxious.  The treatment record indicated a plan of treatment including a profile for one month "until cause of sleepiness determined" and "MHC consult R/O psych or environmental stressors contributing to constant sleepiness."  However, the actual Physical Profile Serial Report, created the same day, shows that he was put on a profile for just one week with a duty restriction from dangerous activities and driving or operating any vehicles, heavy machinery or weaponry.  The Profile made no mention of any mental health consult or that release date was contingent on any criteria being met.  At an appointment on the release date, the Veteran was noted to have "continuing fatigue" but there was no indication of a diagnosis or treatment related to this symptom.  At an appointment two weeks later and at regular appointments over the next two months, STRs are silent for anything related to fatigue or sleepiness.

The STRs contain no other sleep-related complaints or treatment.  In June 1999, January 2000, and March 2000 the Veteran completed a "Health History Questions" form that included the question: "Have you recently had any medical problems or symptoms that bother you?"  He answered "no" to this question each time.  In February 2000, he answered the question "yes" but the listed problems did not include anything sleep-related.  On these forms, he was also asked "What do you feel is the current status of your health?"  He answered "Good" or "Excellent" on all four forms.  In a May 2000 Report of Medical Assessment, the health care provider noted that the Veteran had "no current complaints."

The Veteran filed a service connection claim in April 2000 for ten specific issues, but none of them were related to sleep.  The record shows no claim of sleep apnea or sleep disorder before June 2010 and no adjudication of such claim before the June 2011 rating decision now on appeal.  

The Veteran contends that he had sleep apnea in June 2000 when he separated from service but was misdiagnosed until 2007 when he received his OSA diagnosis.  The claims file includes VA and private treatment records dated from December 2000 through the March 2007 diagnosis of OSA by sleep study.  A thorough review of these records shows that there is not a single post service complaint or mention of any sleep- or fatigue-related symptom until January 2007.

After the STR dated in June 1998, the next mention of anything sleep-related in the medical evidence is a January 2007 VA treatment record that notes "sleep apnea: snoring, insomnia, restless legs, sleep apnea consult."  The Veteran underwent a private sleep study in March 2007 that diagnosed moderately severe sleep apnea syndrome with severe hypoxemia and reduced sleep efficiency, and prescribed a CPAP.  At the sleep study, the Veteran reported a history of poor sleep and snoring and that he had a sleep study scheduled with VA in June 2007.  At a March 2007 VA appointment, the Veteran reported that "he was just recently diagnosed with sleep apnea by his civilian provider" and "he had a sleep study done at an outside facility as it was going to be June 2007 before he could be seen here."

In April 2007, the private provider who diagnosed the OSA performed a surgical excision of the uvula and bilateral tonsils.  The pre- and post-operative diagnoses were OSA and tonsil hypertrophy.

Analysis

The Veteran does not contend that sleep was diagnosed before 2007; rather, he asserts that he had sleep apnea symptoms when he separated from service in 2000 but was not properly diagnosed until 2007.

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  A mere conclusory generalized lay statement that a service event or illness caused the current condition is insufficient to establish medical etiology or nexus.  Id.

The Board finds that the Veteran is not competent to identify the medical condition of OSA.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The diagnosis of OSA falls outside the realm of common knowledge of a lay person, as it is diagnosed by medical test (i.e., sleep study).  There is no evidence that the Veteran has the requisite medical knowledge to administer such tests or interpret the results.  See Jandreau, 492 F.3d at 1377 n.4.  Therefore, he is not competent to opine that he had sleep apnea prior to 2007.

The Veteran asserts that his lay evidence establishes that he had recurrent sleep apnea symptoms from service to the time of diagnosis.  While the Veteran is competent to report his symptoms, as explained below, the Board finds that these reports are not credible.

The only evidence of any sleep-related symptoms between June 1998 and January 2007 are the Veteran's lay statements.  The mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Veteran's lay statements must be weighed against other evidence, including the absence of military records supporting his lay assertions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

"The Board must establish a proper foundation for drawing inferences against a claimant from an absence of documentation."  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015); Horn v. Shinseki, 25 Vet. App. 231, 239 n. 7 (2012) ("the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").

In this case, the Veteran's statements reporting a long history of symptoms of sleep apnea are contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to sleep.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana, 24 Vet. App. at 440 (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In particular, the Veteran's many in-service, VA, and private treatment records dated between June 1998 and January 2007 list numerous medical complaints, but nothing related to sleep.  Despite countless opportunities after June 1998 to report sleep symptoms, he did not do so.  Based upon the language, context, and frequency of these nine years of medical evidence, the Board finds that the Veteran was reporting all the symptoms that he was experiencing at that time.  The absence of documentation establishes a foundation for drawing the inference that the symptoms did not occur.  Therefore, his failure to report any complaints of sleep disorder during this period is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.

The Board concludes that the evidence is against a finding that the Veteran's OSA symptoms existed in 2000 and recurred until 2007.

Nexus

The remaining theory of service connection is that the Veteran's current OSA is related to an in-service injury or disease.

In July 2015, a VA examiner performed Gulf War and sleep apnea examinations.  The examiner reviewed the claims file and conducted an in-person examination of the Veteran.  The examiner described the Veteran's history, including all of the relevant STRs, the diagnosis by sleep study in March 2007, the April 2007 surgery, and current treatment with CPAP.  He opined that the OSA is less likely than not (1) caused by or a result of exposure to environmental hazards during military service in Southwest Asia and (2) incurred in or caused by military service.

He provided a detailed rationale explaining that the Veteran's OSA is instead "caused by pharyngeal tissue collapse in upper airway."  This is consistent with the April 2007 excision surgery that was performed due to diagnoses of OSA and tonsil hypertrophy.  The examiner discussed the fact that the OSA was not diagnosed until several years after the end of service, and the absence of documentation of: "any sleep problems or excessive daytime tiredness" at the May 2000 separation physical, reports of snoring or witnessed apneas in the STRs, or any sleep problems in the private and VA treatment records dated prior to 2007.  In December 2016 the examiner reviewed newly obtained VA treatment records (dated after January 2007) and stated that his opinion remained intact.  

The Board finds the examiner's opinion probative, as it provides clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran has made conclusory statements that his OSA is related to service.  As discussed above, the only in-service sleep-related event is the 1998 incident.  Like the ability to diagnose OSA, the Board finds that the potential relationship between OSA and the 1998 incident of sleepiness in service is complex in nature and falls outside the realm of common knowledge of a lay person.  There is no evidence that the Veteran has the requisite medical knowledge to opine on the complex medical question of whether his current OSA is related to the 1998 incident of sleepiness.  Jandreau, 492 F.3d at 1377 n.4.

As there is no probative evidence of a nexus between service and the Veteran's OSA, the Board finds no basis to grant service connection and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a sleep disorder, to include sleep apnea, is denied.



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


